DETAILED ACTION
Claims 1-20 are currently presented for examination.
Claims 120 are subject to a requirement for restriction.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7 and 12-20, drawn to an apparatus.
Group II, claims 8-11, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a forging apparatus comprising: an ironing mechanism comprising: a punch set, which is radially expandable and contractible; and a die having a hole; and a phase alignment mechanism configured to align phases of the grooves in the inner peripheral surface of the pre-processing material and phases of track groove portion forming surfaces of the punch set with each other before the pre-processing material is fitted to the punch set, the phase alignment mechanism comprising: a phase alignment jig comprising a pair of convex portions, which are to be fitted into two grooves of the pre-processing material which are adjacent to each other in the circumferential direction under a state in which the phases of the grooves in the inner peripheral surface of the pre-processing material and the phases of the track groove portion forming surfaces of the punch set are aligned with each other, and are restricted from being fitted thereto under a state in which the phases of the grooves in the inner peripheral surface of the pre-processing material and the phases of the track groove portion forming surfaces of the punch set are not aligned with each other, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of United States Patent 5,765,430 to Iihara et al. (hereinafter “Iihara”).  Iihara teaches a forging apparatus comprising: an ironing mechanism comprising: a punch set (5), which is press-fitted (Col. 4, lines 28-31) into a cylindrical portion of a pre-processing material (1) to be formed into the outer joint member, and is radially expandable and contractible (Col. 1, lines 38-41), the cylindrical portion having grooves (2) formed in an inner peripheral surface thereof; and a die (32) having a hole (see Fig. 2); and a phase alignment mechanism (see Fig. 5C) configured to align phases of the grooves in the inner peripheral surface of the pre-processing material and phases of track groove portion forming surfaces of the punch set (5) with each other before the pre-processing material is fitted to the punch set, the phase alignment mechanism comprising: a phase alignment jig comprising a pair of convex portions (outer surfaces at 4; see Figs. 5A, 5B, 5C), which are to be fitted into two grooves (2) of the pre-processing material (1) which are adjacent to each other in the circumferential direction under a state in which the phases of the grooves in the inner peripheral surface of the pre-processing material and the phases of the track groove portion forming surfaces of the punch set are aligned with each other, and are restricted from being fitted thereto under a state in which the phases of the grooves in the inner peripheral surface of the pre-processing material and the phases of the track groove portion forming surfaces of the punch set are not aligned with each other .
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        
/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/04/2021